

Exhibit 10.7
Kokua Bonus Plan
(Amended and Restated December 5, 2014)


Overview:


The objective of the Kokua Bonus Plan (the “Plan”) is to motivate and reward
performing eligible employees for their contributions to salesforce.com’s (the
“Company”) success by aligning the goals of each employee with those of the
Company.


Effective Date:


This Plan is amended and restated effective February 1, 2015. This Plan replaces
or supersedes all previous Kokua bonus plan documents, plan descriptions, and
Kokua bonus practices under which employees were previously eligible; provided,
however, that amounts earned but unpaid under such previous plans will be paid
in accordance with their terms.


Bonus Period:


Unless determined otherwise by the Administrator, the Plan performance period
coincides with the Company’s fiscal year from February 1st to January 31st
(“Bonus Period”) and, subject to the Section 409A provisions below, bonuses
under the Plan (“Bonus Awards”) will be paid at times determined by the
Administrator. Previous timing of Bonus payments does not dictate timing of
future bonus payments, if any.


Eligibility:


Unless the Administrator (as defined below) determines otherwise with respect to
an employee, an employee is eligible to participate in the Plan if the employee
meets all of the criteria listed below. In order for an employee to be eligible
to receive any Bonus Award under this Plan, the employee must:
o
Be an active, regular, full-time, part-time or fixed term employee of the
Company (or Company subsidiary or affiliate). For the avoidance of doubt, for
purposes of the Plan, active employment includes being on a Company-approved
leave of absence

o
Be an employee on the Company’s (or a Company subsidiary’s or Company
affiliate’s) payroll on the date of the bonus payment

o
Be performing at or above his or her leadership’s expectations

o
Not be on a commission, departmental bonus, Management by Objective, or
Marketing Cloud or other ExactTarget bonus plan, or other bonus or incentive
compensation plan or arrangement designated by the Administrator, in each case,
unless otherwise approved prior to the date the bonus payment is distributed by
the Administrator

o
Have submitted, through such means as determined by the Company, his or her
V2MOM (or other employee individual performance objectives, if so determined by
the Administrator) for the applicable fiscal year by the applicable deadline
established by the Company, unless the Administrator determines that such
submission will not be required for the employee (including through a waiver of
such requirement at any time prior to the payment date of a Bonus Amount, if
any, to the applicable employee for the applicable Company fiscal year).
Notwithstanding the foregoing, unless and until the Administrator determines
otherwise, an employee on a Company-approved leave of absence during such times
as determined by the Company (for purposes of clarity, a Company-approved leave
of absence does not include paid-time off, vacation, sabbatical, or similar time
off arrangements), shall not be subject to such submission requirements. If the
Administrator determines otherwise pursuant to the prior sentence, such V2MOM
(or other applicable employee individual performance objectives) submission
requirements as the Administrator determines shall apply instead




--------------------------------------------------------------------------------



o
Have met such other requirements as the Administrator has determined to be
applicable for the relevant Bonus Period



The Administrator may waive or modify any eligibility criteria otherwise
applicable to an employee at any time prior to the date a bonus payment, if any,
otherwise is or would be distributed to the employee under the Plan for the
applicable Bonus Period.


Performance Objectives and Plan Components:
Notwithstanding any contrary provision of the Plan, the Administrator, in its
sole discretion, will determine the performance objective or objectives
applicable to any potential Target Bonus (or portion thereof). Until and unless
the Administrator determines otherwise, the Plan will be comprised of two
components: Company performance and individual performance.


Company Performance
“Company Performance” is based on the Company’s achievement of such performance
objective or objectives as the Administrator may determine to be applicable for
the Bonus Period (and which objectives may differ by Pool (as defined below), by
employee or group of employees, or on such other basis as the Administrator
deems appropriate). Performance objectives included in the determination of
Company Performance may include, but are not limited to, any one or more of
bookings, customer attrition, non-GAAP operating income, revenue, and operating
cash flow, or other metric or metrics determined by the Administrator to be
appropriate. Until and unless the Administrator determines otherwise, while
Company Performance remains a component of the Plan for a Bonus Period, after
the close of the Bonus Period, a “Corporate Multiplier” will be assigned based
on the level of Company Performance.


Individual Performance
Unless and until the Administrator determines otherwise, after the close of the
Bonus Period, each applicable employee will be assigned an Individual Multiplier
based on such employee’s levels of performance (as determined by the
Administrator with respect to any Section 16 Officer and, until and unless the
Administrator determines otherwise, the employee’s manager with respect to any
employee that is not a Section 16 Officer) and other factors as deemed
appropriate. If determined by the Administrator to be appropriate, each eligible
employee, along with his or her manager, will establish key “Individual
Performance Objectives,” with the final Individual Performance Objectives for an
eligible employee to be determined by the Administrator with respect to any
Section 16 Officer and, until and unless the Administrator determines otherwise,
by the employee’s manager with respect to any employee that is not a Section 16
Officer. Individual Performance Objectives may include, but are not limited to
any one or more of individual objectives, developmental areas, and career
development, project completion, operational targets, financial targets, any
other quantifiable goal relating to the Company’s V2MOM and the employee’s
individual performance, or any other metric or metrics determined to by the
Administrator to be appropriate. The Administrator may periodically review the
objectives to evaluate, update, adjust or validate them, and the levels of
performance against such Individual Performance Objective may impact the
determination of the employee’s Individual Multiplier.
Funding of the Kokua Bonus Pool:


For each Bonus Period, the Company will create one or more Kokua Bonus Pools
(together, the “Pools” and each, a “Pool”), which Pools may be established
before, during or after the applicable Bonus Period. Bonus Awards for a Bonus
Period will be paid from the Pools. Until and unless the Administrator
determines otherwise, for each Bonus Period, the Company will create three
Pools, each of which are to be funded based on the achievement of such
performance objective or objectives as the Administrator will determine (and
which objectives may differ by Pool, by employee or group of employees, or on
such other basis as the Administrator deems appropriate). Until and unless the
Administrator determines otherwise, the Pools will be funded based on the
achievement of Company Performance objectives (as indicated based



--------------------------------------------------------------------------------



on the Corporate Multiplier and as set for the applicable Pool) for the
applicable Bonus Period. Until and unless the Administrator determines
otherwise, the three Pools will be for 1) Director level (including Senior
Director and any other categories of Director) and below positions (the
“Director & Below Pool”); 2) Vice President and above positions (excluding
Section 16 Officers) (the “VP & Above Pool”),; and 3) the Company’s Section 16
Officers (the “Section 16 Officer Pool”). For purposes of the Plan, “Section 16
Officer” means an employee of the Company (or its affiliate) who is subject to
Section 16 of the Securities Exchange Act of 1934, as amended.


The objectives set forth above and the funding of the Pools are subject to
approval by the Administrator. The Administrator may increase or decrease
(including to zero) the funding of any Pool. The Pools are intended to represent
discrete bonus funding allocations for those levels. However, subject to the
approval of the Administrator, funding of the Section 16 Officer Pool and VP &
Above Pool may be decreased and all or a portion of the decrease may be shifted
to the Director & Below Pool.


The Administrator may determine that a minimal level of achievement must be
obtained by the Company to fund the Pools. The minimum level of performance, if
any, necessary to fund the Pools will be determined by the Administrator (and
may differ by Pool, by employee or group of employees, or on such other basis as
the Administrator deems appropriate). Once the Company achieves its minimum
performance (if any), the Pools will continue to be funded as the Company’s
performance increases until the Company’s maximum goals under the Plan are
achieved. The Administrator may set maximum performance levels and multipliers
for a Bonus Period (which maximums may differ by Pool, by employee or group of
employees, or on such other basis as the Administrator deems appropriate).
Notwithstanding the foregoing, until and unless changed by the Administrator,
the maximum corporate funding multiplier for the Section 16 Officer Pool is set
at 100%, and the maximum corporate funding multiplier for the VP & Above Pool
and the Director & Below Pool is 110%.


Target Bonus:


The “Target Bonus” under the Plan for any eligible employee for a Bonus Period
will be set by the Administrator (which Target Bonus may be expressed as a
percentage of the eligible employee’s annual base salary or other earnings
components (as selected by the Administrator) for the Bonus Period, a fixed
dollar amount, or such other amount or based on such other formula as the
Administrator determines). The Administrator may modify an eligible employee’s
Target Bonus for a Bonus Period at any time prior to the end of such Bonus
Period.


Awarding Bonuses:


Subject to the discretion of the Administrator, the amount of an eligible
employee’s Bonus Award, if any, for a Bonus Period is determined based on the
level of funding (if any) of the Pools, the employee’s Individual Multiplier (if
applicable), the employee’s Target Bonus, such other metrics the Administrator
has determined to be applicable for the Bonus Period, and date of hire or
eligibility under the Plan. Until and unless the Administrator determines
otherwise, when, and if, the Pools fund, designated managers will recommend an
Individual Multiplier for an eligible employee based on the employee’s
individual performance, the allocated Pool for the Bonus Period, date of hire,
and any other matters as the Administrator deems appropriate. The fact and
amount of a Bonus Award, if any, is at the sole discretion of the Administrator
and may be less than, equal to or greater than the employee’s Target Bonus or
the amount that would otherwise result based on the Individual Multiplier
recommended by the employee’s manager and may vary from employee to employee.


Notwithstanding anything herein to the contrary, and subject to any continued
employment requirements of the Plan, during a Bonus Period, the Administrator
may, in its discretion, choose to pay all or a portion of a then-current
employee’s Target Bonus for the Bonus Period without regard to whether the
applicable Pool has been funded or Company Performance Objectives or Individual
Performance Objectives have been achieved and without regard to the Corporate
Multiplier or Individual Multiplier assigned, including paying



--------------------------------------------------------------------------------



all or a portion of a Bonus Amount prior to the end of the Bonus Period. For
purposes of clarity, if such a Bonus Award is paid, the Administrator may
determine that any later Bonus Award for such Bonus Period will be reduced by
all or a portion of the amount of the earlier payment.


Except as provided above or otherwise determined by the Administrator, an
employee who does not meet his or her manager’s or the Administrator’s
expectations with respect to individual performance will not receive any Bonus
Award under this Plan.


Bonus Award payments are subject to the approval of the Administrator. The
Administrator retains the right to increase, decrease, pro-rate or eliminate an
individual Bonus Award or to increase, decrease, pro-rate or eliminate Bonus
Awards collectively as the Administrator deems necessary or appropriate.


All Bonus Awards paid under the Plan will be subject to all applicable tax
withholdings.


Pro-Rated Bonus Awards:


Unless determined otherwise by the Administrator, for any employee hired after
the first day of the Bonus Period, Bonus Awards, if any, will be pro-rated on
such basis as the Administrator determines to be appropriate. An employee who
leaves the Company and is re-hired within the same Bonus Period may be eligible
to receive a pro-rated Bonus Award based solely on the employee’s re-hire date
or on such other basis as the Administrator determines to be appropriate. The
Administrator also may pro-rate Bonus Awards, if any, in connection with an
employee’s leave of absence or on any other basis the Administrator deems
appropriate.


Promotions/Transfers:


Unless determined otherwise by the Administrator, an employee who transfers into
or out of a Plan-eligible job may be eligible for a pro-rated Bonus Award based
on the period of time spent in the Kokua Bonus Plan-eligible position (or on
such other basis as the Administrator determines to be appropriate) provided
such employee has been actively employed during the Bonus Period and performing
at an acceptable level, the relevant Pool has funded, and he or she is an active
employee of the Company (or a Company subsidiary or Company affiliate) when
bonuses are paid.


Unless determined otherwise by the Administrator, if any employee transfers from
one Plan-eligible position to another Plan-eligible position (with a higher,
lower, or same Target Bonus), the employee’s Bonus Award, if any, will be
calculated based on the employee’s pro-rated Target Bonus and metrics on which
the Target Bonus are based (e.g., annual base salary) in each position at the
end of the applicable Bonus Period, and then applying the Corporate Multiplier
and Individual Multiplier as provided under the Plan, subject to the discretion
of the Administrator. The pro-rated Target Bonus for each Plan-eligible position
will be determined based on the number of months during the Bonus Period the
employee spent in that position.


Employees who transfer from one country’s payroll to another’s will be paid in
accordance with the mobility practice in place at the time of payment, and in
accordance with applicable local laws, subject to the discretion of the
Administrator.


Termination of Employment:


Unless otherwise provided by applicable law or otherwise provided by the
Administrator, an employee who ceases employment with the Company (and the
Company’s subsidiaries and affiliates) for any reason prior to the date bonuses
are paid for a Bonus Period will not be eligible for and will not earn any Bonus
Award for that Bonus Period. In the case of death, permanent disability or
exceptional circumstances, deviations from eligibility under the Plan may be
approved and reviewed by the Administrator or the SVP, Employee



--------------------------------------------------------------------------------



Success on a case-by-case basis; provided that any deviation with respect to a
Section 16 Officer must be approved by the Compensation Committee.


Administrator:


The Plan will be administered by the Administrator. The “Administrator” means,
with respect to a Section 16 Officer and the Section 16 Officer Pool, the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”). With respect to all other employees and the VP & Above Pool and
Director & Below Pool, the “Administrator” means individually or collectively,
the Company’s Chief Executive Officer, the Company’s Chief Financial Officer,
any member of the Executive Committee of the Company or such other Company
officers as may be delegated authority by the Compensation Committee; provided,
however, that the Compensation Committee or the Company’s Board of Directors
may, at any time, elect to act in whole or in part in the capacity of
Administrator.


The Administrator, in its sole discretion and on such terms and conditions as it
may provide, may delegate all or part of its authority and powers under the Plan
to one or more members of the Company’s Board of Directors or one or more
officers or employees of the Company; provided, however, that the Compensation
Committee may not delegate its authority as Administrator with respect to
Section 16 Officers other than to the Company’s Board of Directors. If the
Administrator delegates any authority for the administration of the Plan, the
term “Administrator” will include the individuals delegated such authority with
respect to such authority.


Section 409A:
  
Bonuses, if any, under the Plan will be paid at the time or times determined by
the Administrator, but in all cases no later than as soon as practicable
following the end of the applicable Bonus Period to which the bonus relates. In
no event will bonuses, if any, under the Plan be paid later than the later of
(1) the fifteenth day of the third month following the end of the first Company
fiscal year in which the applicable Bonus is no longer subject to a substantial
risk of forfeiture (within the meaning of Section 409A), or (2) the fifteenth
day of the third month following the end of the first calendar year in which the
applicable Bonus Amount is no longer subject to a substantial risk of forfeiture
(within the meaning of Section 409A); further, in all cases, Bonus Amounts, if
any, under the Plan will be paid within ninety days following the end of the
applicable Bonus Period to which the bonus relates. It is intended that all
bonuses payable under this Plan will be exempt from the requirements of
“Section 409A” (as defined below) pursuant to the “short-term deferral”
exemption or, in the alternative, comply with the requirements of Section 409A
so that none of the payments and benefits to be provided under this Plan will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to so comply or be exempt. Further,
if and to the extent necessary to avoid subjecting an employee to additional
taxation under Section 409A, payment to an employee of all or a portion of any
severance-related payment of a bonus under the Plan, and any other severance
payments to the employee that are deferred compensation for purposes of Section
409A, will be delayed until the date that is six months and one day following
the employee’s separation from service. Each payment and benefit payable under
this Plan is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. The Company may, in good faith and
without the consent of any participant, make any amendments to this Plan and
take such reasonable actions as it deems necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition under Section 409A
prior to actual payment to the participant. “Section 409A” means Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder, as they may be amended or modified from time to time, and any
applicable state law equivalents.


Modification, Interpretation, and Termination of the Plan:


The Plan, as set forth in this document, represents the general guidelines the
Company intends to utilize to determine what Bonus Award payments, if any, will
be paid. The Administrator reserves the right to



--------------------------------------------------------------------------------



modify or terminate the Plan, at any time, with or without written notification;
provided that any modification or termination impacting a Section 16 Officer
must be approved by the Compensation Committee or the Company’s Board of
Directors. The Administrator will have the full power and authority to interpret
and administer the Plan and will be the sole arbiter of all manners of
interpretation and application of the Plan. All determinations and decisions
made by the Administrator or any delegate of the Administrator pursuant to the
provisions of the Plan are in the Administrator’s sole discretion, will be
final, conclusive, and binding on all persons, and will be given the maximum
deference permitted by law. For avoidance of doubt, Administrator determinations
and decisions under this Plan may differ from Bonus Period to Bonus Period, from
Pool to Pool, from employee to employee or on such other basis, consistent with
applicable law, as the Administrator deems appropriate.


The existence of, or an employee’s eligibility for, this Plan will not be deemed
to give the employee the right to be retained in the employment of the Company
and will not change employees’ at-will employment status, where applicable. The
Plan is strictly non-contractual and does not form part of any employee’s terms
and conditions of employment, or part of any employee’s employment contract. The
Plan will not be deemed to constitute a contract of employment with any
participating employee, nor be deemed to be consideration for the employment of
any participant.





